—In an action to recover damages for personal injuries, the plaintiff Cristobal Vidals appeals from an order of the Supreme Court, Kings County (Schmidt, J.), dated September 5, 2001, which denied his motion for summary judgment dismissing the defendant’s counterclaim.
Ordered that the order is affirmed, with costs.
The appellant failed to sustain his burden of establishing entitlement to judgment as a matter of law (see Zuckerman v City of New York, 49 NY2d 557). Therefore, his motion for summary judgment was properly denied, regardless of the sufficiency of the defendant’s opposing papers (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851). Feuerstein, J.P., Smith, O’Brien and Adams, JJ., concur.